 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexberry Container CorporationandTextileWorkersUnion of America,AFL-CIO-CLC. Cases 23-CA-5048, 23-CA-5053, and 23-CA-5055March 24, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn September 16, 1974, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and a supporting brief,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,'- andconclusions of the Administrative Law Judge, except asmodified below.We find, in agreement with the Administrative LawJudge, that Respondent violated Section 8(a)(1) of theAct by informing employees, in effect, that their hourswould be reduced if a union were selected. We do not,however, agree with the Administrative Law Judgethat this is a case which was so lacking in seriousimpact that we should withhold the issuance of aremedial order. We regard as a serious violation of theAct the Respondent's threatening its employees withpossible loss of benefits if they exercised rights guaran-teed to them by Section 7 of the Act. Accordingly, wefind that it will effectuate the purposes of the Act toissue, as provided below, our usual remedial order forthe violation found.AMENDED CONCLUSIONS OF LAWORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, TexberryContainer Corporation, Houston, Texas,_ its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Informing employees that their hours of workmight be reduced if a union were selected.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed under Section 7 of the Act.2.Take the following affirmative action which isfound necessary to effectuate the purposes of the Act:(a)Post at its business office and meeting placescopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the Re-gional Director for Region 23, after being duly signedby Respondent's representative, shall be posted by it Iimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.(c) Sign and mail to the Regional Director for Re-gion 23 sufficient copies of said notice, to be furnishedby him, for posting by Texberry Container Corpora-tion, in places where notices to employees are cus-tomarily posted.IT IS FURTHER ORDERED that all allegations of the com-plaintwhich charge Respondent with unfair laborpractices other than those found herein be, and thesame hereby are, dismissed.1.Respondent is engaged in commerce within themeaning ofthe Act.2.TextileWorkersUnion of America, AFL-CIO-CLC,isa labor organization within the mean-ing of Section2(5) of the Act.3. By informing employees that their hours of workmight be reduced if a union were selected, the Respond-ent has engaged in unfair labor practices defined inSection 8(a)(1) of the Act.MEMBER KENNEDY,dissenting in part:I agree with the conclusion of the AdministrativeLaw Judge that no useful purpose would be served bythe Board's issuing an order concerning this isolatedincident.American Federation of Musicians, Local 76,AFL-CIO (Jimmy Wakely Show),202 NLRB 620(1973).IThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-2 In the event that this Order is enforced by a Judgment of the Unitedity unless the clear preponderance of all of the relevant evidence convincesStates Court of Appeals, the words in the notice reading "Posted by Orderus that the resolutions are incorrect.Standard Dry Wall Products,Inc., 91of the National Labor Relations Board" shall read "Posted Pursuant to aNLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951) We have carefullyJudgment of the United States Court of Appeals Enforcing an Order of theexamined the record and find no basis for reversing his findingsNational Labor Relations Board "217 NLRB No. 18 TEXBERRY CONTAINER CORPORATIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees that their hours ofwork might be reduced if they select a union.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection.TEXBERRY CONTAINER CORPORATIONDECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: This casewas heard at Houston, Texas, on July 23, 24, and 25,1974,'based upon charges filed April 9, 17, and 19 andcomplaint issued May 22, with an order consolidating cases.The complaint alleges that Texberry Container Corporation,called Respondent, violated Section 8(a)(1), (3), and (4) of theAct by informing employees that should they select unionrepresentation their hours of work would be reduced and theplant, would close, by informing employees that Respondentwould discharge an employee for engaging in union activity,by interrogating employees concerning union activities, andby discharging employees Anna Berry Mosley, Johnnie De-Vault, Alma Gene Waller, Melvin J. Davis, and KatherineCash, because they engaged in union or concerted activities,and, in regard to Cash only, because she gave testimonyunder the Act.Upon the entire record in this case, including observationof the witnesses, and upon consideration of briefs filed byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent,a corporationlocatedin Houston,Texas, en-gagesin themanufacture and wholesaledistributionof plasticbottle.It annually purchases goods valued in excessof $50,-000 foruse in its business operations and receives these goodsdirectly fromsuppliers located outside the Stateof Texas. Ifind,as Respondent admits, that it isan employerengaged incommerce withinthe meaningof Section 2(6) and (7) of theAct. Textile Workers Union of America, AFL-CIO-CLC,called the Union,is a labor organization within the meaningof Section 2(5) of the Act.1All dates and named months hereafter are in 1974, unless indicatedotherwise.II.THE ALLEGED UNFAIR LABOR PRACTICESFacts and Discussion59In early 1974 the Union commenced organizing activitiesamong Respondent's hourly paid employees. Organization-ally these employees primarily worked in the plastics depart-ment,, decorating department, and warehouse department.Components of the warehouse department were shipping andreceiving, rail dock, truck delivery, and will-call, this lastincluding a subdivision called cap department. On February28, the Union filed a representation petition for an estimated78 production and maintenance employees. Proceedings fol-lowed and on Friday, Aprils, an election was conducted overtwo voting periods between the Union, the interveningUnited Papermakers and Paperworkers, and a ballot choiceof no union. During the overall organizing effort variousemployees solicited signed union cards, spoke to coworkersin support of the Union, and attended one or more of theapproximately five preelection meetings conducted by repre-sentatives of the Union.Mosley was hired February 19 to work in the plasticsdepartment. She testified to signing a union card given her byDeVault, discussing benefits of a union with several cowork-ers of her department, attending two union meetings, makinga telephone call on or about March 27 in the presence ofProduction Supervisor Paul Lytle during which she statedwithin his hearing that she would be attending a union meet-ing to which he made the exclamatory utterance "unionmeeting" and speaking out loudly in the presence of PaulLytle to employees about to leave for a scheduled representa-tion case hearing in late March that they should "vote for theUnion"' following which he told her she "better get towork." Mosley was absent from March 29 through April 4,after first informing supervison she would be off work to seea dentist. She appeared prior to her 7 a.m. starting time ofApril 5 but found her timecard pulled from the rack. PaulLytle advised her to wait in the department office for PlasticsDepartment Manager Bob Lytle. She did so and when heappeared at approximately 9:30 a.m. she was informed ofbeing terminated for not calling in to explain her continuedabsence. She recalls having a dentist's statement with her atthe time and offering this to Bob Lytle who rejected it sayingshe could go as he didn't need her excuse.DeVault was hired in August 1973 to work in the plasticsdepartment. She testified to soliciting approximately 20signed union cards from employees of the plastics depart-ment, having many discussions with coworkers concerningthe Union and attending three union meetings. DeVault re-called that on or about March 13 Paul Lytle observed herwith a union card discussing the Union with coworkers whileon breaktime, that on or about March 20 after she loudlystated that employees about to leave for the representationhearing should "stand up . . . for the Union" Bob Lytlelooked at her strangely and that around March 25, while onbreaktime with other employees who were talking as a groupwith Union Representatives Anthony Herman and ChuckTodd outside the plastics department area, Paul and Bob2 I do not regard the discrepancy between these words and phraseologycontained in Mosley's investigatory affidavit significant for credibility pur-poses. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDLytleapproached and nastily told the employees they had"no business out there at all." Prior to April DeVault hadmissed work periodically as a consequence of injury sufferedby her brother. After working April 1, she left Houston latethat evening by automobile accompanied by her mother andsister,to transport her brother to his home city following amedical checkup.She testified to experiencing car troubleduring this trip and being unable to return to work until themorningof April 5.DeVault further testified that on themorning of April 2, around 7 to 8 a.m., she attempted totelephonethe plantand report her absence,was unable to getthrough at that time but did reach Paul Lytle by telephoneon April 4and upon explaining her circumstancesheard himrespond that it was "fine"but she should come into the officefirst on Friday.Upon appearing the next morning she waitedwith Mosley and upon arrival of Bob Lytle was informed ofbeing terminated because of her absence.Mosley and DeVault then went to the office of CompanyPresident Joseph Borden. They protested their dischargesand in the course of ensuing conversation DeVault recallsBorden stating he was "downhearted"because certain em=ployees were wearing union badges and that Cash would begotten"rid of" because he was sickand tired ofher runningoff at the mouth.Mosley testified that Borden expressedbeing"very disappointed"when he saw a lot of"my friends... wearing union buttons,"that he had "the goods" onCash who talked a lot and "wouldn'tbe around here toomuch longer,"that he displayed a Bemis Company contractof the Union saying it was not any good,and that he askedforMosley's,and inferentially DeVault's, inclinations aboutthe Union and whether Mosley specifically had gone to unionmeetings.They thenwaited in Borden's office until he osten-sibly checked on whether other positions would be availablefor them.He returned with no further information and sug-gested they call him later.Eventually they received wordfrom Borden that no other positions were found.This episodeforms the basis for paragraph7(c) and (d)of the complaint.Waller was hired in November 1973 to work in the plasticsdepartment.On March 19 she was transferred at her requestto the warehouse department for work primarily in the capsubdivision of will-call. She testified to receiving union cardsfrom two employees(one of them Devault)and signing one,attending three or four union meetings, and talking favorablyabout the Union with other employees. She recalls a discus-sion in lateFebruary withtwo admitted supervisors in whichshe associated having a union with earning higher wages. Onthe election day she wore a union button which elicited ob-serving comment from her supervisor,Louis Garcia. Wallertestified that her duties in the cap department were to obtain,pack,and weigh caps. She performed moderate lifting, asheavier lifting was performed by coworker Henry Lister orother available male employees.When she felt assistance wasneeded she would request this of Garcia who sometimes ar-ranged it..She occasionally operated the Towmoter to trans-port products but believed that only some of the boxes han-dled were too heavy to be picked up. On two occasions priorto April 11, Waller informed Garcia she would have a doc-tor's appointment that date.She anticipated returning towork after the appointment but in fact did not do so andinstead telephoned Garcia around 4 p.m. to state the doctorhad been late and ask whether he still wanted her to come inat that hour.Instead,Garcia toldher she couldno longerwork forRespondent because thework appeared to be toohard.Waller then telephonedBorden to protest the termina-tion butnothing cameof the call.Davis was hiredin April 1973 and workedsuccessively inthe will-call, rail dock and shippingand receiving subdepart-ments.In FebruaryDavisreceivedauthorization cards fromHerman and solicited interestin the Unionamong his co-workers. He attended all union meetings held during the spanearly February through April 4 and on theelection day worea union buttonthatwas observedby company official GeorgeKassos.At the secondunion meeting,held atthe South CrestFish Marketnear the plant, Davis observedSupervisor An-thony Perezand Warehouse Superintendent John Cardenaslooking in the directionof thisrestaurantas they passed byor parked in their automobiles.On March 28Davis wassitting inthe carof union representatives immediately adjoin-ing plant premisesand was observedin thisactivityby Kassosand JohnCardenas. The followingday while conversing withHerman on the side street adjoiningthe plantBorden pulledup in his automobile to a point about 15 feet away andglanced in Davis'direction.Immediatelyprior tohis termina-tion Davisperformedreceivingdutiesunloading, stocking,and distributing incoming merchandise.On April 16 hissupervisor,RichardPerez, observed Herman and other unionrepresentatives distributing leaflets near Respondent's prem-ises and asked Davisif he was "happy that my boyswere outthere" to which Davissimply replied"no." Around 4 p.m.that day Perezassigned Davis to move certain pallets in thereceiving department and upon completionof thistask thenassigned him toload a Red Owl truck. Davis testified toaskingif thatwasn't the shipping department'sduty andPerez told him to"shut up and do what you're told."Davisproceeded to load the truck and immediatelyupon comple-tionof thistask was called intothe office to be asked by JohnCardenaswhat the troublewas between him and Perez. Davisanswered there was no trouble and in response to a questionstated hedid not "curse"at Perez.Davis believed that co-workers Roy Griffin and Cleveland Guidrywere favorablewitnesses to the incident. He provided John Cardenas theirnamesbut theywere not questioned as Cardenas contentedhimself to inquire of shipping department leadwoman SandyMcCoy whathad happened.McCoy testified she first ob-served Davis and Perez conversing while she was inside theshipping departmentoffice andthatmoments later, whileoutside but immediately adjoining it, she sensed they werethen engaged in verbal disagreement with Davis shaking hisfinger and giving the appearanceof being "mad." She wassubsequently questionedby John Cardenasand described thismuch emphasizing that while she had not heard words actu-ally spoken it looked likeDavis had lost histemper. McCoyalso recalls later informingGriffin and Guidrywhat she hadrelatedto Cardenasbut denies adding thathe prevented herfrom tellingany furthersignificant facts.Griffin testified thatafter thelunchbreak on April 16 he and Guidry werepackingproducts for shipment.He overheard a conversation betweenMcCoy and the driverof a McLeanFreight Lines truckconcerning a paperworkproblem.McCoyattended to thisproblem at and aroundthe McLeantruck as itstood parkedat theshipping area on the left side of the warehouse office.As thiswas occurring,Perez told Davis to perform certain TEXBERRY CONTAINER CORPORATIONloading of the truck which was done. Upon completion byDavis he walked back past Griffin and Guidry remarking,"don't make me late" which was taken as a joke remarkincidental to the nearness of quitting time. Griffin testifiedfurther that Perez, upon apparently hearing this, spoke toDavis asking what he meant by that or didn't he like that (theassignment).Without further exchange Perez then left re-turning a few minutes later with John Cardenas. Cardenasloudly asked Davis what the problem was but did not-enter-tain an answer, instead stepping off to the side with Perez.The two then spoke briefly to McCoy who later told Griffinthat she was not given a chance to explain any opinion shehad concerning Davis' attitude toward Perez. Guidry testi-fied that on Davis' last day of employment he (Davis) wastold by Perez to load a truck. Upon completing this assign-ment a remark passed between Davis, Guidry, and Griffinthat was "slang," .. jive" or joking in nature concerning beingmade late. Shortly thereafter John Cardenas appeared andseemed to question McCoy, who later informed Guidry shehad attributed a nasty attitude towards Perez on Davis' partbut was not given a chance to explain whether the feeling wasmutual between those two.Cash was hired February 26 as a trimmer-packer in theplastics department. She testified to attending three unionmeetings and encouraging coworkers to sign union authoriza-tion cards as she had done. Cash served as union observer atthe morning voting session on April 5. At a meeting con-ducted April 3 by Borden, Cash questioned whether his state-ment of employee benefits being negotiable anew with theUnion was accurate as she had been informed otherwise uponinquiry to an office of the National LaborRelations Board.Borden disagreed with this understanding as it came from heras part of his general employee audience, stating such advicewas idiotic. Cash was aware of the terminations of Mosley,DeVault, Waller, and Davis as they occurred over the periodApril 5 to April 16. She stated her concern to various cowork-ers that' Borden was firing black people and that in her opin-ion this "seemed to be a pattern" as it looked like Borden"might be firing all the blacks here." On April 17 she wassummoned by Paul Lytle to the department office whereBorden told her she was placed on suspension for spreadingrumors.The discharges of Mosley and DeVault were each effectedby Bob Lytle. He testified that when neither had appeared forwork or given notification3 concerning their absence byThursday, April 4, the day of the week on which new time-cards were placed, he considered them routinely terminatedsubject to the exception of a subsequently received extraordi-nary excuse for absence with nonnotification.'3DeVault testified that about a week before her termination JosephVoytko became her new immediate supervisor Bettye Roberson, DeVault'ssister and coworker in the plastics department, testified that she returnedto the city by bus from the trip that originated in Houston at 11 30 p.m,April 1. Upon punching in the morning of Wednesday, April 3, she recallsnotifying new Supervisor Voytko of events, that DeVault had to stay withthe disabled car and that Voytko said "O.K." Voytko did not testify andthere is no evidence this information was transmitted to either Lytle.a Bob Lytle testified that his practice concerning an absent employee whofails to call in is to pull the timecard after the second day, considering theemployee conditionally discharged.,Should the employee eventually appearhe entertains whatever excuse is given and might on rare occasion rescindthe termination for a highly justifiable reason for absence without notifica-tion.He did not recall any instance of deviation from this general policy.61Bob Lytle further testified that he was involved with mat-ters concerning the morning portion of the representationelection on April 5 and was unable to see Mosley and Devaultuntil about 9 a.m. At thistimehe informed each they wereterminated. He denied that Mosley offered a dentist's state-ment or that any notification concerning DeVault's absencefrom work was received after April 1.'LouisGarcia effected the discharge of Waller with theapproval of John Cardenas. Garcia had complained to Car-denas of Waller's apparent inability to perform heavy han-dling and stacking in the cap department. Garcia testifiedthat on two or three occasions Waller complained about workbeing too heavy, to which he would tell her to leave it undone.During the several weeks she worked under his supervision,he periodically complimented her, generally considering shewas "nice" and "obeyed" him. Nevertheless, approximatelya week before her termination he "had it in mind" to dis-charge her. Garcia testified to doing so when Waller tele-phoned late in the day on April 11. He told her then simplyto remain away as she was relieved of duties because the jobwas getting too heavy.John Cardenas effected the discharge ofDavis after speak-ing with Perez, Davis, and McCoy later in the afternoon ofApril 16. Cardenas testified he was influenced by an incidentapproximately 3 weeks earlier in which he understood Davishad seemingly resisted orders of supervision.'Perez hadgone to ,Cardenas to report that Davis had resisted an orderto load a truck, had intimated Perez could be terminated asoccurred recently with another supervisor and had mumbledloudly at the time of receiving the loading assignment in amanner that seemed to be cursing.6Borden effected the suspension of Cash while directing aninvestigation of reports reaching him that she had statedRespondent was appearing to deliberately fire only blackemployees. The information originated with advice givenJohn Cardenas by employee Rosemary Cardenas which theformer relayed to Borden. The investigation included an as-signment to Bob Lytle to confer discreetly with several femaleemployees believed to have overheard such remarks by Cash.Bob Lytle questioned Rosemary Cardenas, Agnes Pace, andBrenda Smith, each of whom told him that Cash made astatement essentially to the effect that Respondent was "fir-ing all the blacks." He also later questioned employee ElaineWalker upon her return from vacation on or about April 22and obtained the same information.'Consideration of this case must occur in a framework5 Perez testified to the earlier incident dating it on March 16 at which timehe gave Davis an assignment to sweep a warehouse section and was met withtemperamental disagreement.It apparently occurred 1 week later as Davis'personnel record contains an entry for "talking back to supervisor" whichis dated March23. I do notregard the discrepancy in dates significant forcredibility purposes.6Davis testified that he had once complained to Cardenas about Perezcalling him "nigger."Cardenas denies receiving such a complaint.' Bob Lytle testified he did not question employees of his departmentother than those named for investigative followup even though he had norecollection why he specifically contacted Elaine Walker I conclude ElaineWalker was among those named by Borden for contact since her knowledgeon the subject apparently became available to Respondent's supervisorsthrough leadwoman Beverly Antoine Borden testified he made no furthereffort to inform Cash of her employment status since the charge in Case23-CA-5055 expressly concerned the subject,alleging a suspension "and-/or" termination. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDlarger than the Union's organizing campaign. From and afterlate February; when a representation petition was filed, thefact of substantial employee support for such an objective wasopenly known. This event had little bearing on business oper-ations including purchasing, production, sales, and distribu-tion, all of which would command the continued attention oftop management and department heads. The essential issueiswhat, if any, effect it had on the further important functionof employee relations as manifested by Respondent's dealingswith its employees. An evaluation of this issue turns primarilyon the testimony presented, and secondarily on deductiveunderstandings flowing from the comprehensive personnelrecords covering an appropriate 1-year period.General Counsel's case rests on the doctrine of pretextualdischarges occurringagainst ageneral background of claimedknowledge that certain employees favored the Union, theRespondent harbored an impermissible degree of oppositionto the Union, and that specific acts in violation of Section8(a)(1) are shown. As to the general tenor of this case, Icannot accept the contention Respondent was hostile towardthe Union or exhibited animus as those terms are germane.During the critical months of March and April, conversa-tions between employees relative to the Union and attendantsolicitation of authorization cards were essentially ignored byRespondent's supervisors. To the extent that employees min-gled openly with union representatives at and near plantpremises and otherwise casually voiced support for unionpurposes, this reflects a lack of concern for retaliatory em-ployment action. Respondent had experienced organizingcampaigns before and, in this instance, mounted traditionalopposition specifically including a mass meeting of employeeson April 3 to strongly express opposition toward unioniza-tion. Occasionally, specific flaws were attacked as concerninga supposedly assured wage increase from unionization and aspecific contractual provision in effect between another em-ployer and the Union. Overall, however, supervisors dis-played little interest in specific employee activities! On oneoccasion, employees congregating around union representa-tives were directed to return to work and I accept that Super-visors Anthony Perez and John Cardenas observed an abnor-mally- large number of employees at a restaurant in what,under the circumstances, would reasonably lead such super-visors to conclude was a union meeting. On the other handthis meeting place was near the plant in a general commercialdistrict and General Counsel makes no claim unlawful sur-veillance was occurring.Each of the discharges occurred as a result of claimedemployee misconduct. The profile available for overall per-sonnel records (G. C. Exh. 2) is one of nonuniformity indisciplinary action and strongly suggestive of individualtreatment for individual cases. In some instances employeeswere discharged summarily while in other instances extremeleniency was shown. Considering Respondent's size, the factthat both the plastics department and warehouse operationsinvolved unskilled or slightly skilled occupations with highemployee turnover and the absence of any strongly structuredpersonnel management system, I conclude and believe thatdisparity shown from the records is industrially typical.8 Borden admitted having seen many employees wearing Union buttons(Tr 526)Multiple or closely timed discharges were not unprece-dented. On June 21, 1973, employees Lupe Longoria andCarlos Reyes were each terminated for "poor job perform-ance." Gary Tucker was terminated September 25, 1973, andRichard Castillo was terminated October 3, 1973, for re-corded reasons of "poor performance and attitude" and "un-satisfactory job performance," respectively. Operating super-visors have more to do in the course of a working day thanshow concern for whether personnel records are repositoriesfor each significant event or communication involving em-ployees of their department. The records here in evidencehave a ring of genuineness that picks up well before the unionorganizing commenced, continues through the criticalMarch-April months and, although it might be argued asself-serving, extends even into more recent times. There arenumerous instances of recorded discharge based on job per-formance, attitude, apparent theft, drunkenness, and otherjob derelictions.The matter of employee attendance, an important branchof this case, cannot be approached without drawing attentionto the components of this subject. Attendance can become aproblem from the standpoint of whether sporadic, chronic, orextensive. The subsidiary question can be whether notice wasgiven before an absence from work occurred or whether anabsence from, work exceeded the scope of such notice as wasgiven. In either case, it is typically true that justification interms of personal or unavoidable circumstances will be con-sidered by most supervisors.Respondent contends it has rule or policy whereby em-ployees subject themselves to discharge for being absent fromwork 2 consecutive days without notice.9 Bob Lytle furtherrefined his description of the rule by, tying it in with Respon-dent's Thursday through Wednesday workweek. He testifiedto considering employees ordinarily conditionally terminatedupon the expiration of their second day of unreported absencefrom work, claiming that as a matter of convenience this wasoften carried into Thursdays since that was the day newweekly timecards were placed in the rack.For tentative reasoning purposes it is well to look at whatin`fact occurred relative to employees terminated for reasonsbased on attendance over the representative 1-year span thatis in evidence. It is first of all apparent that such cases fall intothree broad categories. One is-the instance of employees beingconsidered conditionally terminated after the second day ofunreported absence; another is where such conditional termi-nation was associated with the date following the third dayof unreported absence, and a final instance is simply specialhandling totally foreign to the claimed "rule" or policy."Furthermore, a pattern is shown whereby a 3-day rule wasused more typically in 1973,10 while a 2-day rule was, as9 Borden described it so, while John Cardenas and Bob Lytle, each ofthem dealingon a more orless daily basis with the subject, describe it as"usually" and "generally" the case, respectively.Robersonunderstood shewas to report if off work; DeVault and Cash each understood from cowork-ers that they should call in within the third day of absence, and McCoy wasunaware ofany rule on the subject.10 In 1973,and respectingonly employees discharged for recorded reasonassociatedwith failure to report for work, the effective date entered was thefourth day of unreported absence for Louis Munoz, Albesa Pena, JosephCole,Wilbert Kinnerson, Judy McKenzie, Adela Gonzales, Abe Johnson,Ronald Sepolio, and Joseph Harmon (Names here and in footnote followingare merely illustrative on the point-not a complete listing). TEXBERRY CONTAINER CORPORATIONRespondent contends,used more typically during 1974.11Another proper area for examination is whether, asclaimed by Bob Lytle, Thursdays were in fact chosen as thepersonnel record date of conditional termination.Of the 16employees terminated from the plastics department duringthe last half of 1973 for failure to report to work,12 weredischarged on a Thursday.Arithmetically,thismeans thatThursday was the chosen date three times as often as for allother weekdays combined.Of the 19 employees terminatedfrom the plastics department during 1974 (through May 31)for failure to report to work,the personnel record date ofconditional termination was on a Thursday in eight instances.While a significantly lower ratio of Thursday to other week-days exists for 1974 as compared to 1973, the essential thrustof records in this regard substantiates Respondent's generalclaim that supervisors at least tended to follow an absentee-ism policy.12Although the fairness of not providing fullcommunication to employees might be questioned,I attachlittle significance to the limited understanding of such policyexisting among employees.Of greater importance is the factthat terminations for failure to report for work, or the synon-ymous absence without notice, were commonplace at alltimes.The tone of Respondent's general employee relations andits form of reaction to the Union's organizing compaign isnecessarily related to allegations of the complaint that invokeSection 8(a)(1). Respecting paragraph 7(a) and(b) of thecomplaint,Guidry testified that at a time around late Febru-ary or March he was approached by Warehouse SupervisorJoe Cardenas and told that if a union got in the plant Bordenwould close it down or only permit employees to work until2 p.m. Guidry testified further that he only smiled in responseto the statement-but said nothing.Joe Cardenas testified thatwhile the organizing campaign was underway employees un-der him asked concerning what hours of work would be if theUnion won the election.He recalls understanding that "theywould-cut the hours or something like that" and telling em-ployees that while he "didn'tknow,"they(hours of work)"might be raised tip" or "might be cut."He testified furtherthat"nobody"had told him hours would be cut and that henever stated the plant would close should the Union win theelection.Of the five persons whose testimony concerns theseallegations,I discredit Guidry, Mosley, and DeVault. Guidrywas a highly suggestible witness who displayed a confused,unimpressive recollection.Testimony of Mosley and DeVaultwas mutually contradictory in part and generally implausi-ble, but particularly so as to their conversation with Bordenin his office the morning of April 5. I am persuaded that anymatters relating to the Union that were discussed in thatconversation arose from injection of the subject by Mosleyand DeVault as freshly discharged employees and that re-sponses made by 'Borden were of a neutral conversationalnature devoid of the threatening or interrogative nature that11 In 1974,and respecting only employees discharge for recorded reasonassociated with failure' to report for work(exclusive of Mosley's and De-Vault's cases)the effective date entered was the third day of unreportedabsence-for Walter Metcalf,Sam Carter, Darlene Scott,Erlene Ray, MaryCuellar,and Marla Bordelon.12The presence of written policies concerning safety, telephone usage,holidays, and leave of absence does not negate existence of a less formalpolicy for employee attendance.63has been ascribed.In summary of this point, I credit hisdenial of revealing an intention to discharge Cash" or ofquestioning Mosley or DeVault concerning their own unionactivities.There remains the testimony of Joe Cardenas as towhich Respondent argues "no violation"has been establishedsincehe ". . . advised them [employees under : hissupervision]that he did not know what effects the Union'sorganizing of the Company would have on the hours ofwork."Upon close reading,this is not the thrust of Joe Car-denas' testimony.On the contrary, alluding to inquiries fromemployees"that worked under"him, he testified that al-though"nobody" told him they thought hours at work wouldbe reduced he nevertheless"...told them I didn't know,they[hours]might be raised up or it,might be cut,I didn'tknow."I believe this is an impermissible posture for thissupervisor to have left the subject since for no particularreason that Joe Cardenas himself could assign he deliberatelyerected the possibility of reduced hours of work as a potentialconsequence of unionization.The "didn'tknow" qualifica-tion lessens the ominousness of the threat as a matter ofordinary discourse,but not to such a degree that the utter-ance may be entirely excused.14From this I conclude thatevidence as a whole supports the allegation in paragraph 7(b)of the complaint.The remaining allegations of paragraph 7fail to be established as a matter of substantial evidence.The discharges of Mosley and DeVault are necessarily in-terrelated for purposes of evaluation and reasoning.If pretex-tual in nature,itmeans Respondent applied its claimed ab-senteeism policy artificially and with deliberate unlawfuldesign to rid itself of both individuals.If not pretextual, itmeans they were each caught up in the rather high attritionrate of both the plastics and warehouse department wherelittle toleration of 2-to-3 day unreported absence was shown.On the initial question of whether Respondent could evenhave possessed discriminatory intent toward Mosley and De-Vault, I am satisfied it sensed each to be a union adherentfrom their unconcealed conversations with coworkers andunion representatives.Of greater significance,however, is thefact that no evidence is present demonstrating the type ofanimus as to make the discharges highly suspect.Mosley'scase is particularly weak as there was no word from her fora period of 4 consecutive days."DeVault's case is complicated by her testimony of tele-13 It defies belief that Borden would remark to having "the goods" onCash at`the point in time of April 5 as her claimed rumor spreading wasbased on an originating event of that very date,let alone allowing for theadditional days taken up with Respondent's investigation14While Guidry's testimony does tend to dovetail with my conclusion,I adhere to discrediting his recollection in this regard He was not under thesupervision of Joe Cardenas and although the two would speak regularly, Iam convinced Guidry heard of Cardenas' remarks from others and is nottestifying to a matter of his own personal knowledge. The factual finding is,therefore,premised on the testimony of Joe Cardenas alone15 I discredit her testimony that she tendered a dentist's statement to theLytles on April 5. As stated,her testimony lacks veracity and no reason wasadvanced why even the identity of the dentist was not shown, let aloneexistence of an excuse prepared by him for Mosley's use at that point intime Further,General Counsel erroneously argues that during 1974 AgnesM. Pace "is the only probationary employee other than Mosley who wasdropped from the payroll for lack of attendance"Contrarily such occurredwith regard to Ruth Rizo, Lois Brantley, and Julian Michael Clary Addi-tionally the 2 week extension of probation for Pace(while not for Mosley)had precedence nearly a year earlier when the probationary period of DavidKirkpatrick was similarly extended. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDphoning Paul Lytle on April 4, and by uncontradicted tes-timony of Roberson that she made a report of absence onDeVault's behalf to Voytko the morning of April 3. As anadmitted agent of Respondent, this information must be im-puted to its supervisory hierarchy; however,a neutralizingeffectexistsfrom her precise testimony of estimating De-Vault's return to work on Thursday "if she got the carfixed." 16 It does not profit General Counsel' to prove Re-spondent was harsh or abrupt with DeVault. On March 22she had received a recorded warning for "goofs off and therewere ample priorinstanceswhere Respondent had ter-minated employees for mixedreasonsbased on absenteeismand job performance or attitude.17General Counsel further argues the circumstances of dis-charging Mosley -and DeVault were manipulated to excludethem as voters in the representation election occurring thatmorning.I find no merit to this contention, notingan after-noon voting period was also available to them. No basis existsto conclude that either were treated inan essentiallydifferentmannerfrom the frequentterminationsfor this most commonof reasons.'$Waller transferred into the will-call subdepartment at herown request during March." At a time no later than April5,Respondent had awareness of Waller's support for theUnion through her wearing of a button. The samewas true,however, of will-call employees Godfrey and Lister. Tes-timony identified Listeras availablefor heavier tasks. Hispersonnel record shows sustaining occupational back injuryon May 2, an eventlendingcredence to Respondent's asser-tion that physical strength was necessaryin handling caps.The composite of testimony by Waller, Godfrey, and Garciais to the effect that in this small operation Waller, more thananyone,was unable to physically perform tasks required interms of lifting and handling. Garcia isa minorsupervisor ofcrudely simple outlook, includinga willingnessto compli-ment Waller on her cooperative attitude without abandoning16Gratuitous hearsay associated with this testimony was objected tosuccessfully.Without further elaboration on this exchange between Rober-son and Voytko, in which he responded "o k." to the reason given, I do notbelieve Bob Lytle, as Respondent's chief actor in this regard, was foreclosedfrom this established practice of considering overall circumstances uponreappearance of an absent employee. DeVault's failure to appear for workon Thursday, therefore, reasonably solidified Bob Lytle's decision to applythe "failure to report to work" principle and to terminate her on the condi-tionally effective date of April 4.17 I do not feel it is reasonable to expect the Respondent's supervisorswould write down each and every consideration in their mind while makingan ostensibly routine discharge. DeVault's reprimand was recent and rea-sonably within the mind of Bob Lytle as he had recorded it. Employee AngieMartinez was reprimanded similarly on the same date. An example of termi-nation for failure to call in when absent, coupled with poor job performance,is that of Michael Standifer on November 2, 1973.18General Counsel argues that use of the notation "terminated" is sus-pectContrarily it was a term randomly chosen by Bob Lytle to recordabsenteeism discharges of Jose Cano and Larry Rodrigues in 1973 (alsoRobert Ragan and StellaGarza in 1974)19Her personnel record shows an hourly rate increase to $2.25 effectiveMarch 21. Henry Lister, also employed in will-call (specifically as a "capman" since March 5), received a similar wage increase that same date. Iattach no significance to the fact that Waller received this pay increase 3weeks prior to her termination,as the assigned reason was based on claimedfailure to perform duties adequately over the subsequent span. Relative tothe discharge itself, I also attach no significance to employee Godfrey'stestimony that Garcia stated that he would deduct pay from Waller forfailing to return to work a portion of the day on April 11.dismay at her limited abilities. I am satisfied that this dismaytranslated into complaints-to John Cardenas, resolved by ajoint decision to terminate Waller. Her case does not differfrom terminations by Respondent generally and is not shownto have been associated with her limited support of theUnion. Unlawful motivation toward her is not shown withthe testimony of her conversation with Supervisors Cortezand Mahoney presenting nothing more than privileged ex-pressionof views by them.Davis' discharge must be decided on the basis of whethera particular incident constituted a last straw with Respond-ent, or was simply seized upon as a pretext to rid itself of anemployee known to have favored the Union. As to the inci-dent itself, I discredit the testimony of both Griffin andGuidry; the former on grounds he was not a favorably im-pressive witness and was self-contradictory, and the latter onstronger grounds that his testimony, as a whole, was highlyimplausible. I credit McCoy to the extent she observed Davisacting as though he were mad, and I credit Perez to the extentDavis responded to a loading assignment in temperamentalmanner. Actually Davis' own testimony, taken in conjunc-tion with his employment record, suffices to provide Re-spondent sufficient reason to discharge absent evidence ofunlawful motivation. The response "isn't that the shippingdepartment's duties?" was too perilous an utterance for oneformally warned December 7, 1973 ("bad conduct"), January24, when Garcia complained he "doesn't pay attention," andMarch 23, for "talking back to supervisor" with a notationof record that should it happen "again" his employmentwould be terminated. There is no indication Respondentacted without ordinary business justification in Davis' in-stance. It is one thing to jest with supervision but quiteanother to resist orders to the point of management exaspera-tion. There is ample showing that others have been dealt withsternly forsimilarconduct.20The case of Cash involves the discharge of the designatedunion election observer shortly after so functioning. The closescrutiny such action ordinarily involves fails to reveal evi-dence of discrimination in this regard. Cash was a probation-ary employee at the time and contrary-to General Counsel'scharacterization of her utterances as "casual comments,"theywere, in fact, by her ownadmission,pointedlyaccusatory.21Respondent's action concerning Cash must beviewed in the total context of events attributable to her re-marks. In this regard, it is established that several employees20 Leon Adamswas terminatedMay 17 for"hollering and talking backto supervision" against a disciplinary record background of several warningsextending over the year and one half of his employment Keith Butler wasterminated June 6 over the signature of Richard Perez who recorded defici-encies including "doesn't cooperate with supervisor." Although Davis hadan entire year of employment with Respondent there is no reason to dis-believe he lost the original satisfactory characteristics of his early monthsand, following an attempt at rehabilitation, was terminated for a precipitat-ing and justifiable reason His situation closely resembles that of employeeJames Johnson, who had uneventful employment from May 23, 1973, butwas subjected to two recorded reprimands in early 1974 followed by termi-nation upon complaint of his immediate supervisor on February 2621To say that it "looks like" Respondent was firing all black employeesis by common vernacular a definitive opinion to that effect, reasonablyexpected to stimulate such further interchanges from which rumors areborn. More significantly, the stated opinion that a flurry of black employeeterminations "seemed to bea pattern"unwittingly invoked a core conceptof statutory fair employment protection. (42 U S C. § 2000e - 6(a)) TEXBERRY CONTAINER CORPORATIONwere specifically aware of the remarks" and they had in-vidiously spread to the extent that a group of black employeessought reassurances. At the moment John Cardenas con-veyed his report of Cash's remarks to Borden, a serious prob-lem was suddenly thrust up for any ordinarily prudent man-agement of a factory operation having over 50-percentemployees of the group to which such rumor concerned.'Cash's prompt suspension upon initial verification of factswas a reasonable step. The failure to further specify her em-ployment status is insignificant since a charge on her behalfwas promptly filed and served. It is specious to analogize thisrumor to an official protected complaint of employmentdiscrimination."A final point lending authenticity to Re-spondent's action concerning Cash is a notation on the per-sonnel record of Shednck Williams, an employee hired May8, 1973, and terminated July 20, 1973, by Bob Lytle forfailure to report for work. On this record an entry dated June6, 1973, apparentlymadeby John Cardenas,states:Got complaint about Shedrick's job performance and acomment he made about not wanting a black man tellinghim what to do. He denied all. This type of attitudewon't be tolerated again.Overall, I find that Respondent reacted to the organizingcampaign essentially with a "business as usual" posture.Many employees whose identification with the Union wasequal to those here in litigation have remained employed22 I credit Elaine Walker's testimony concerning what she heard Cash sayon the subject, and further credit Cash's testimony that on April 5, the dayof the election in which she served as union observer, she spent her lunchhour in the automobile of Herman Accordingly, as possible from Walker'stestimony, the time at which she overheard this was the afternoon break ofApril 523 Formal allegations on this subject are made under penalty of the Crimi-nal Code. 42 U.S.C § 2000e - 5(b); 29 CFR1601.8.65without incident.High attrition, including many termina-tions, are common as to Respondent's work force and it iseven shown that Supervisor Richard Alcala was dischargedApril 9 after being warned concerning interest in his workand attendance. I find Mosley, DeVault, Waller, Davis, andCash were each discharged for cause without a showing bysubstantial evidence that considerations of their known inter-est in, and support for, the Union were involved. To holdotherwise on the record of this case would simply insulateunion adherents from discharge, a notion that has never beenthe law. The 8(a)(4) allegation concerning Cash, based on hertelephone call to an NLRB Regional office and dialogue withBorden on the point, is utterly without merit.CONCLUSIONS OF LAw1.Respondent, by informing employees their hours ofwork might be reduced if a union were selected as collective-bargaining representative, has engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.2.Respondent has not violated the Act in any respect otherthan that specifically found.REMEDYThe utterance of Joe Cardenaswas equivocal in nature andalthough of coercive effect hasnot been shown to representRespondent's actual intention.It is speculative as to howmany employeesheardthe remark and I see nouseful pur-pose being served by remedial action now concerning thisisolatedincident.Accordingly,I decline to recommend theposting of a notice.Cf.Middletown Manufacturing Company,Inc.,141 NLRB 234 (1963);Howell Refining Co.,163 NLRB18 (1967).[RecommendedOrder fordismissalomittedfrompublication.]